Citation Nr: 1744624	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disabilities, including diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The entitlement to service-connection for bilateral neuropathy was granted by the RO prior to this appeal being re-certified to the Board.  As the RO decision is a complete grant of the benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The matter must be remanded so as to afford the Veteran an opportunity for a VA examination that addresses whether the Veteran's diabetes aggravated the Veteran's erectile dysfunction.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the Veteran's representative points out, prior VA examinations fail to address whether diabetes aggravated the Veteran's erectile dysfunction.  Additionally, the Veteran's representative raises the issue of whether other presently service-connected disabilities could have caused or aggravated the Veteran's erectile dysfunction.  As a result, the Board will remand the matter for new VA examinations addressing secondary service connection for erectile dysfunction based on all of the Veteran's disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated his erectile dysfunction and service connected disabilities.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his erectile dysfunction.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations to determine the nature and etiology of his erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner is asked to opine as to the following:

(i) diagnose any erectile dysfunction condition; 

(ii) for any diagnosed erectile dysfunction condition state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's erectile dysfunction conditions had their onset in service or are otherwise related to an event, injury or disease incurred in service; 

(iii) for any diagnosed erectile dysfunction condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction condition is caused by any of his service-connected disabilities, including the Veteran's diabetes;

(iv) for any diagnosed erectile dysfunction condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction condition is aggravated by any of his service-connected disabilities, including the Veteran's diabetes;

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset and recurrence of his symptoms, as well as any and all VA and private treatment records.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




